NO. 07-12-00397-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                               SEPTEMBER 25, 2012


                SELECT MEDICAL CORPORATION AND SELECT
                PHYSICAL THERAPY HOLDINGS, INC., GENERAL
                 PARTNER, AND SELECT PHYSICAL THERAPY
              NETWORK SERVICES, INC., LIMITED PARTNER, D/B/A
                 SELECT PHYSICAL THERAPY TEXAS LIMITED
                       PARTNERSHIP, APPELLANTS

                                          v.

               ARMSTRONG MOVING & STORAGE INC.; JOSEPH J.
                  DUX, INDIVIDUALLY AND D/B/A FACILICARE
                 MANAGEMENT SERVICES AND D/B/A CENTRAL
               FACILITY SERVICES; DAVID J. MARTIN AND MARTIN
                        ENTERPRISES, LLC, APPELLEES


           FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

          NO. 2009-549,544; HONORABLE WILLIAM C. SOWDER, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION

      On September 18, 2012, appellants, Select Medical Corporation and Select

Physical Therapy Holdings, Inc., General Partner, and Select Physical Therapy Network

Services, Inc., Limited Partner, d/b/a Select Physical Therapy Texas Limited

Partnership, filed a motion to dismiss its appeal of the trial court’s August 18, 2012
Special Appearance Order and August 31, 2012 Dismissal for Lack of Personal

Jurisdiction. No decision of this Court having been delivered to date, we grant the

motion. Accordingly, appellants’ appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).

As there was no contrary agreement of the parties included in appellants’ motion, all

costs related to this appeal are assessed against appellants. See TEX. R. APP. P.

42.1(d). If dismissal will prevent appellees from seeking relief to which they would

otherwise be entitled, the Court directs any affected appellee to file a timely motion for

rehearing. No motion for rehearing from appellants will be entertained.




                                                Mackey K. Hancock
                                                    Justice




                                            2